Citation Nr: 0828519	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-01 311	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for asbestosis prior to April 29, 2008.

2.  Entitlement to a compensable disability rating for 
asbestosis since April 29, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran had active military service from January 1961 to 
July 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for bilateral hearing loss 
and tinnitus but granted service connection and assigned a 
noncompensable (zero percent) rating for asbestosis.

The Board sees the veteran filed a notice of disagreement 
(NOD) to initiate an appeal of all three issues.  The RO then 
properly responded by sending him a statement of the case 
(SOC).  In his substantive appeal (VA Form 9), however, 
the veteran limited his appeal to the claims for service 
connection for hearing loss and the propriety of the initial 
noncompensable rating for his service-connected asbestosis.  
So the claim for service connection for tinnitus has not been 
appealed.  

In a January 2008 decision, the Board granted the veteran's 
claim for service connection for bilateral hearing loss.  The 
RO effectuated that decision in a January 2008 rating 
decision in which it assigned a noncompensable rating for 
that award, effective retroactively back to March 22, 2004.  
Since the veteran did not appeal that the potential 
downstream issues involving the initial noncompensable rating 
or the effective date assigned for that award, that claim has 
been fully resolved and is no longer before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating 
the veteran must separately appeal downstream issues such as 
the initial disability rating and effective date assigned for 
his just service-connected disability).

In January 2008, the Board also remanded the claim of 
entitlement to an initial compensable disability rating for 
asbestosis so the veteran could be afforded an appropriate 
pulmonary examination.  Unfortunately, however, there has not 
been compliance with the directives of that remand.  So, 
regrettably, the Board must once again remand this case to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.

Thereafter, the RO issued a May 2008 rating decision in which 
it granted an increased rating to 10 percent for the 
veteran's asbestosis.  But instead of granting the 10 percent 
rating for the entire period since the initial grant of 
service connection on March 22, 2004, the RO assigned the 10 
percent rating from March 22, 2004, until April 29, 2008, at 
which time it assigned a noncompensable rating.  In other 
words, the RO assigned staged ratings for this disability.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 
(indicating that when the veteran timely appeals an initial 
rating, VA must consider whether his rating should be 
"staged" to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at others). 

Therefore, two issues are now on appeal: (1) entitlement to 
an initial disability rating higher than 10 percent for 
asbestosis prior to April 29, 2008; and (2) entitlement to an 
initial compensable disability rating for asbestosis since 
April 29, 2008. 


REMAND

The veteran's claim concerning the propriety of the initial 
ratings assigned for his service-connected asbestosis must be 
remanded again to comply with the Board's prior January 2008 
remand directives that he be afforded a VA pulmonary 
examination in accordance with the applicable rating 
criteria.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(holding that the veteran is entitled, as a matter of law, to 
compliance with remand directives).

The January 2008 Board remand pointed out that the criteria 
for rating asbestosis involve an assessment of both Forced 
Vital Capacity (FVC) and Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO).  See 38 
C.F.R. § 4.97, Diagnostic Code 6833 (2007).  The Board then 
explained that a September 2004 VA pulmonary examination was 
inadequate for rating purposes because it did not include a 
DLCO assessment.  The Board therefore requested that the 
veteran be afforded another VA pulmonary examination, which 
should include pulmonary function testing with both FVC and 
DLCO values listed.  

Pursuant to that request, the veteran was afforded a VA 
pulmonary examination in April 2008.  However, this 
examination does not comply with the January 2008 Board 
remand because it does not include any findings from 
pulmonary function testing.  Therefore, in order to comply 
with the January 2008 remand, the veteran should be afforded 
another VA pulmonary examination, which must include 
pulmonary function testing with both FVC and DLCO values 
listed.  See Stegall v. West, 11 Vet. App. 268

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
pulmonary examination to determine the 
nature and severity of his service-
connected asbestosis.  The claims file 
must be made available to and thoroughly 
reviewed by the examiner in connection 
with the examination.  Pulmonary function 
testing should be performed which 
documents both the veteran's Forced Vital 
Capacity (FVC) as well as his Diffusion 
Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO).  If 
possible, the examiner should determine 
whether, and to what extent, there is any 
pulmonary nonservice-connected 
comorbidity (e.g., disability caused by 
smoking) influencing these test results.  
The examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

2.  Then readjudicate the claim 
concerning the propriety of the initial 
ratings assigned for asbestosis in light 
of the additional evidence.  If the claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




